DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-3, the prior art of record fails to teach or suggest “”a first subassembly and a second subassembly wherein the first subassembly and the second subassembly are slidably interconnected” in combination with the remaining limitations of claims 1 or 2.
Regarding claims 4-17, the prior art of record fails to teach or suggest “movement of the first rail engagement portion towards the second rail engagement portion to cause the first end of the first subassembly to move away from the first end of the second subassembly, the movement provided by the switch blade moving towards the stock rail” in combination with the remaining limitations of claim 4.
Regarding claim 18, the prior art of record fails to teach or suggest “removing the wedge plate to allow the switch blade to move further towards the closed position; and measuring characteristics of the movement as transferred through the detection device” in combination with the remaining limitations of claim 18.
Regarding claim 19, the prior art of record fails to teach or suggest “reading the force measurements recorded on a measuring gauge located on the detection device, .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see page 9-13, filed 4/02/2021, with respect to claims have been fully considered and are persuasive.  The rejections of claims has been withdrawn. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW V DO whose telephone number is (571)270-3420.  The examiner can normally be reached on Monday-Friday 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter L Lindsay can be reached on 571-272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        

/A.V.D/Examiner, Art Unit 2852